DETAILED ACTION
39Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-10, 18-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laidig et al PN 2003/0082463 in view of Liu et al PN 2009/0063076 and Rathsack PN 2011/0239167.
In regards to claims 1, 7, 21:  Laidig et al teaches a method ( figure 1 and abstract) comprising: 
(i) determining a plurality of candidate photoresist models (patterns);
(ii) — for individual of the candidate photoresist models, developing a calibrated
candidate photoresist model (calibrated patterns) by fitting the individual candidate photoresist model to training photoresist contours (Para [0070] [0079] “the algorithm moves the edges of the mask data to decrease the error between the resist contour predicted by the trained model and the target.” ) extracted from scanning electron microscopy (SEM) image data (Para [0060] “The imaging may be accomplished utilizing, for example, a SEM (scanning electron microscope) device.” Para [0007] “target portion is irradiated by progressively scanning the mask pattern”);
(iii) selecting the calibrated candidate photoresist model from among the calibrated
candidate photoresist models that best predicts the training photoresist contours as a best
calibrated candidate photoresist model (step 9 minimum error Para [0073-0074] “Criteria for determining whether or not the contour patterns sufficiently match one another include, for example, but not limited to, the (1) the error in the overlapping areas between the model (SPIF generated) and experimental contours (SEM), (2) the distance between the contours (absolute or signed), either at selected points or at all contour points, and (3) the sum of the squares of the distances between the two contours. These criteria, referred to as cost functions, are minimized in the course of the fitting procedure. Once the criteria is selected, an associated value is determined, which is then utilized as the deciding factor in Step 9.”;
(iv) iteratively repeating (1) through (iii) until the predictive accuracy of the best
calibrated candidate photoresist model of a current iteration (Para [0074-0076] “If the error between the SPIF generated contour patterns and the SEM contour patterns is too great (i.e., the criteria of Step 9 is not satisfied), the process proceeds to Step 10” The examiner notes step 10 feeds to either step 10 a or step 7 and step 10a feeds to step 6 thus iterative._ of (i) through (iii) is no better than the predictive accuracy of the best calibrated candidate photoresist model of a prior iteration (greater than the minimum error) of (i) through (iii), the plurality of candidate photoresist models determined in a next iteration of (1)
through (v) identifying the best calibrated candidate photoresist model from a last iteration of
(i) through (iii) as a final photoresist model (step 11 acceptable match); and
(vi) using the final photoresist model to predict device photoresist contours based at
least in part on device photomask data (“proceed to record the SPIF and optimized weighting coefficients for model OPC application”).  Laidig et al does not teach each pattern/model has analysis kernels (applicants specification states Para [0045] “As used herein, the term “kernel” refers to a mathematical function representing a mathematical solution for an equation.” Not does Liadig et al teach using a genetic algorithm.  The examiner notes a genetic algorithm is machine learning.  Liu et al teaches using machine learning in generating approximation diffraction models iteratively until a termination criteria is met Fig 7C Para [0053] “Other termination criteria include accuracy of measurements compared to the measurements with a reference tool such as a scanning electron microscope (SEM), ranges of precision, critical dimension uniformity, correlation coefficient, goodness-of-fit” “In step 854, a library of difference diffraction signals and corresponding profile parameters is generated or an MLS is trained on pairs of difference diffraction signals and corresponding profile parameters” (MLS stands for machine learning system Para [0048])  Para [0060] “A photolithographic process, such as exposing and/or developing a photoresist layer applied to a wafer, can be performed using first fabrication cluster 1402”  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a genetic algorithm to learn the best pattern/model because genetic algorithms learn thus improve quality.  Rathsack teaches “The inventor has developed modified photoresist models that can use one or more of the (M.sub.ijkl) simulation parameters to create one or more simulation data maps (1340)  having a plurality of contours (1345) therein.” analytical kernels (simulation parameters).  It would have been obvious to include analytical kernels (simulation parameters) in the models because this would have provided points of analysis.
In regards to claims 2, 8, 22:  All of Laidig et al, Liu et al and Rathsack teach optical imaging (“(h) utilizing the adjusted system pseudo-intensity function to modify the mask so as to provide for optical proximity correction”
In regards to claims 3, 9:  Rathsack teaches Para [0205] “For example, the exposure parameters can include dose data, focus data, intensity data, wavelength data, and other optical data.”
In regards to claims 4, 10, 23:  Rathsack teaches optical parameters (Para [0205]), analysis parameters (Para [0123]), and development parameters (Para [0205]).  The examiner notes both optical parameters and development parameters are subsets of analysis parameters.
In regards to claim 18-19:  Liu et al teaches comparing multiple patterns and using the  “goodness-of-fit” i.e. the best fit candidate.
In regards to claim 20: All of Laidig et al, Liu et al and Rathsack teach using an SEM in the training of the photoresist models.
Claims 6, 17, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laidig et al PN 2003/0082463 in view of Liu et al PN 2009/0063076 and Rathsack PN 2011/0239167 as applied to claim 1 above, and further in view of Kim et al PN 2017/0082921.
In regards to claims 6, 17, 25:  Rathsack states “different developing chemistry models can be used”.  None of Laidig et al, Liu et al and Rathsack teach deformation analysis.  Kim et al teaches calculating deformation in a photoresist layer (Step 105 see also Para [0054]).  It would have also been obvious to analyze the deformation because any deformation would cause errors in the mask.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laidig et al PN 2003/0082463 in view of Liu et al PN 2009/0063076 and Rathsack PN 2011/0239167 as applied to claim 10 above, and further in view of Goodwin et al PN 6,368,884.
In regards to claim 11:  All of Laidig et al, Liu et al and Rathsack teach photoresist modeling but none state weather the model is linear or non-linear.  Goodwin et al teaches modeling for photolithography and states “For instance, a linear model may require a different update than would a non-linear model, all other factors being the same”  thus, teaches both linear and non-linear models.  It would have been obvious to a person of ordinary skill in the are before the effective filing date of the claimed invention to allow either/both linear and non-linear models because this would allow for more accurate masks.


Allowable Subject Matter
Claims 5, 12-16, 24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The cited references teach the existence of the various parameters but not the claimed specifics on their interactions with the learning algorithms.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R MYERS whose telephone number is (571)272-3639. The examiner can normally be reached M-F telework W arrive 7-8 leave 4-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbaszadeh Jaweed can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paul R. MYERS/            Primary Examiner, Art Unit 2187